DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “tissue stop extending laterally outward from the outer side surface of the body” in claim 11 is not found in the detailed description section and is only mentioned once in the summary section with no reference number/identification number.  Also the term “laterally” is only mentioned once in the summary section making it unclear what structural member the tissue stop extending laterally outward is directed to.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tissue stop extending laterally outward from the outer side surface of the body (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodgkinson et al. (US 20180296214 A1).
Regarding claim 1, Hodgkinson et al. discloses an end effector (17) of a surgical stapling apparatus (10), the end effector comprising: an anvil buttress (B1) having a proximal end portion including a strap (S1/S2/S3/S4, [0119-0123], figs. 1-2); and an anvil assembly (520, fig. 39), the anvil assembly including an anvil body (570/572) having a proximal end portion and a distal end portion (fig. 39), the proximal end portion having a tissue stop (extending portions/projections on 570/572) configured to prevent proximal tissue migration (capable of), the tissue stop including a strap lock (570d1), the strap lock configured to secure the strap of the anvil buttress to the anvil assembly to secure the anvil buttress to the anvil assembly ([0176-0184], figs. 39-44).
Regarding claim 11, Hodgkinson et al. discloses an end effector (17) of a surgical stapling apparatus (10), the end effector comprising: a first jaw member (17/120/520) including a body having a proximal end portion, a distal end portion, and an outer side surface, the proximal end portion having a tissue stop and a strap lock (570d1, figs. 1 and 39), the tissue stop extending laterally outward from the outer side surface of the body ([0176-0184], figs. 39-44); a second jaw member (18/118) coupled to the first jaw member to fasten tissue supported between the first and second jaw members; and a buttress (B1) having a proximal end portion including a strap (S1/S2/S3/S4) configured to engage the strap lock to secure the buttress to the tissue stop ([0119-0123], figs. 1-2, 15-16, and 39-44).
Regarding claim 20, Hodgkinson et al. discloses surgical stapling system (10), comprising: a buttress (B1) having a proximal end portion including a strap (S1/S2/S3/S4, [0119-0123], figs. 1-2); a buttress loader (70/570/572) supporting the buttress thereon; and an end effector (17) including: a first jaw member (17/520) including a body having a proximal end portion and a distal end portion, the proximal end portion having a tissue stop including a strap lock (570d1, figs. 1 and 39), the first jaw member configured to engage the buttress loader to enable the buttress loader to mount the buttress on the first jaw member; and a second jaw member (18/118) coupled to the first jaw member, the first and second jaw members positioned to fasten tissue supported between the first and second jaw members when the buttress is mounted on the first jaw member ([0100-0101, 0119-0123, 0135], figs. 1-2, 15-16, and 39-44).
Regarding claims 2-3 and 12-13, Hodgkinson et al. discloses the tissue stop defines a buttress slot (570d) positioned to receive the proximal end portion of the anvil buttress therein, a receiving channel (570d2) and a retention cavity (570d3) that are separated by the strap lock (fig. 44) to prevent the strap from moving from the retention cavity to the receiving channel.
Regarding claims 4-5, 7, 14-15,  and 17, Hodgkinson et al. discloses the receiving channel extends through a distal end face of the tissue stop, wherein the receiving channel and the retention cavity are disposed in registration with one another to facilitate receipt of the strap therein wherein the strap lock includes a leaf spring that is movably mounted in the tissue stop to lock the strap within the tissue stop (570d has expanding or widening mouth portions that are leaf spring portions figs. 41-44).
Hodgkinson et al. states:  “sutures will reside in the enlarged head portions of the proximal pair of recesses 570d and the distal pair of recesses 570e, and the reduced width portions thereof will inhibit the sutures form sliding/walking out of the recesses without application of an external force thereto” [0179]
Regarding claims 6 and 16, Hodgkinson et al. discloses the strap lock includes a proximally-extending retention tooth to retain the strap within the tissue stop and to prevent distal movement of the strap relative to the tissue stop (570d1 has protrusion/tooth and reduced width portions, figs. 39-44).
Regarding claims 8 and 18, Hodgkinson et al. discloses the anvil assembly includes a distal finger configured to retain a distal end portion of the anvil buttress (distal tip of 570/572 forms a distal finger, fig. 39).
Regarding claims 10, Hodgkinson et al. discloses the anvil buttress includes a pair of wings, the strap (S1/S2/S3/S4) extending between the pair of wings (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkinson et al. (US 20180296214 A1) in view of Gabbay (US 6099551 A).
Regarding claims 9 and 19, Hodgkinson et al. discloses the anvil buttress has grooves for sutures (S1/S2/S3/S4) and teaches having an anvil cover (70/75/272) with finger apertures ([0114, 0153-0154], figs. 1-7 and 26-27) but fails to disclose the buttress defines a finger aperture therethrough that is configured to receive the distal finger of the anvil assembly/first jaw member to secure the distal end portion of the anvil buttress to the anvil/first jaw member assembly.
Gabbay teaches a stapler (1) having a buttress (11) defines a finger aperture (27/13) therethrough that is configured to receive the distal finger of the anvil assembly to secure the distal end portion of the anvil buttress to the anvil assembly (col. 3, lines 1-55, figs. 1-16).
Given the suggestion and teachings of Hodgkinson et al. of the anvil buttress having grooves for sutures and having an anvil cover with finger apertures, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the buttress to define a finger aperture therethrough that is configured to receive the distal finger of the anvil assembly/first jaw member to secure the distal end portion of the anvil buttress to the anvil/first jaw member assembly for a mating attachment mechanism as taught by Gabbay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731